Title: James Madison to Daniel Newell, 2 February 1835
From: Madison, James
To: Newell, Daniel


                        
                            
                                Revd. Sir
                            
                            
                                
                                    
                                
                                Feby. 2. 1835.
                            
                        
                        private
                            
                        I have received your two letters of the 28 & 30 Ulto. and return the paper inclosed in one of them,
                            with a subscription to it as requested*—Should the sum be short of expectations or examples,
                            I am able to say, that the question with myself was whether under the obligations to which my reduced resources are
                            subjected I was justified in subscribing at all. I have not assumed the function of writing an accompaniment to the
                            subscription paper as you propose to me.*100$
                        Apart from other considerations I could not but feel an awkwardness and a scruple in exhorting others having
                            no such plea as mine, to dispense to an Institution in a State less depressed by the times than their own, an aid not
                            spared for like Institutions at home, though more in need of it. Be pleased to accept my respects and friendly salutations
                        
                        
                            (signed) James Madison
                        
                    